Citation Nr: 9919713	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a cyst on the left 
hand.

3.  Entitlement to service connection for fungus on the feet, 
including tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to May 
1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).

The Board notes that a rating decision in February 1999 
denied entitlement to service connection for tendonitis of 
the arms and wrists.  The veteran has not filed a timely 
notice of disagreement and a timely substantive appeal with 
regard to that issue, which is not before the Board at this 
time.

The Board also notes that, in a letter received at the RO in 
August 1997, the veteran raised a claim of entitlement to 
service connection for a low back disorder.  That issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The record contains no competent medical evidence that the 
veteran currently has an acquired psychiatric disorder, a 
cyst on her left hand, or any type of fungus on her feet.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a cyst 
on the left hand is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim of entitlement to service connection for fungus 
on the feet, including tinea pedis, is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for certain disabilities which she claims 
developed while she was on active duty.  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  


I.  Acquired Psychiatric Disorder

The veteran, who served on active duty from November 1994 to 
May 1997, has asserted she was treated for a mental disorder 
in service and that she currently suffers intermittent bouts 
of depression as a result of that disorder.  

Service medical records show that the veteran: was treated 
for mental complaints in 1996 and 1997; underwent a 
psychiatric evaluation in December 1996, at which she was 
found to have no emotional or mental disorder of psychiatric 
significance or sufficient severity to warrant disposition 
through medical channels; was diagnosed with personality 
disorder in March 1997; and had a normal psychiatric 
evaluation at a separation examination in April 1997.

There is no evidence, except for the veteran's own 
statements, that she currently has an acquired psychiatric 
disorder.  According to July and August 1997 reports of VA 
examinations, although the veteran had a history of 
depression which fit a diagnosis of adjustment disorder with 
depression, her depression had resolved and she currently 
exhibits no psychiatric symptomatology.  In the absence of a 
medical diagnosis of a current acquired psychiatric disorder, 
the veteran's service connection claim is not well grounded 
and must be denied on that basis.  38 U.S.C.A. § 5107(a); 
Epps.  As the veteran is a layperson without medical training 
or expertise, she is not qualified to render a medical 
diagnosis and her statements may not serve to well ground her 
claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that laypersons are 
not competent to offer medical opinions).  

The Board acknowledges the veteran's claim that she should be 
service connected for a personality disorder.  However, 
service connection may not be granted for a personality 
disorder, which is not a disease or injury within the meaning 
of applicable legislation.  See 38 C.F.R. § 3.303(c).  

The Board concludes that, because there is no competent 
medical evidence establishing that the veteran currently has 
an acquired psychiatric disorder, the claim for service 
connection for that disability must be denied as not well 
grounded.


II.  Cyst on the Left Hand/Fungus on the Feet, Tinea Pedis.

The veteran has asserted that she has had foot fungus 
intermittently since service, and that there is a knot on her 
left hand where the joint connects to her middle finger.  
Service medical records do not disclose that those conditions 
were observed in service, but, for the purpose of determining 
well groundedness, the Board will assume that the veteran had 
a cyst on her left hand and a fungus on her feet while she 
was on active duty.  

However, there is no competent medical evidence that the 
veteran currently has a cyst on her left hand of any type of 
foot fungus.  At the July 1997 VA examination, the examiner 
found that the veteran had no skin or musculoskeletal 
abnormalities.  The claim for service connection for those 
disabilities is thus not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a); Epps.  


III.  Conclusion

The veteran has failed to meet her initial burden of 
submitting evidence of well-grounded claims for service 
connection; therefore, VA is under no duty to assist her in 
further developing her claims. Epps, 126 F.3d at 1468.  As 
the Board is not aware of the existence of additional 
evidence that might well ground her claims, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete her applications for service connection and to 
explain why her claims have failed at this time .  See 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.

Evidence of a well grounded claim not having been submitted, 
service connection for a cyst on the left hand is denied.

Evidence of a well grounded claim not having been submitted, 
service connection fungus on the feet, including tinea pedis, 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

